DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (JP 2012-066328, previously) in view of Schneider (US 2013/0273815, previously cited) and further in view of Furukawa (JP 2013-229440, cited by applicant, see provided machine translation).
Regarding claim 5, Sekiya teaches a cutting apparatus comprising a chuck table (4) that holds a workpiece, a first cutting unit (6) that cuts the workpiece held by the chuck table by a first cutting blade (63; [0015]), a control unit (9) that controls each constituent element, and an imaging unit (7) connected to the control unit ([0016]), the control unit including a reading part (8) that is connected to the imaging unit and reads a barcode (101) that is possessed by a dressing board (10) disposed in the cutting apparatus ([0019]), wherein the first cutting blade of the first cutting unit and the dressing board are oriented with respect to each other such that a groove in the dressing board created by the first cutting blade extends in a first direction (figs 1 and 4; X direction), an information registration part in which identification information read from the barcode by the reading part and information relating to properties of the dressing board, are registered in association with each other ([0010]; information of the dressing board is read and stored), a specifying part in which a kind of dressing board suitable for dressing of the first cutting blade is registered ([0010]; “allowable error range” indicates storage of information based on suitability of dressing boards), and a determining part that determines whether or not the properties of the dressing board included in the information relating to the properties read out from the information registration part based on the identification information read by the reading part match the kind of dressing board suitable for dressing of the first cutting blade, registered in the specifying part ([0010]; determines if dressing board is within the allowable range for the cutting blade and makes adjustments based on this information), wherein the barcode includes a plurality of bars that extend in a second direction (fig 2), such that when dressing of the first cutting blade is carried out by forming a plurality of grooves in the first direction (intended use of the apparatus; groove formation described in [0021]). Sekiya does not teach a two-dimensional code possessed by the dressing board including information related to the properties and spaced from the barcode in the first direction. Schneider teaches an abrasive tool (5C) including a two-dimensional code (14) disposed on a surface of the tool (fig 5) including information relating to properties of the abrasive tool ([0118]) in addition to another code having information ([0132]), wherein the information read from each code are registered in association with each other ([0132]; different codes registered on same tool), wherein the two-dimensional code is positioned such that a space is defined between the two-dimensional code and the other code ([0135-0136]; multiple different codes can be distributed over the entire working surface), wherein the two-dimensional code and the other code are configured and arranged with respect to each other such that when the tool is used, the other code is still readable even when the two-dimensional code is unreadable ([0132]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a two-dimensional code on the dressing board in addition to and spaced in the first direction from the barcode of Sekiya in order to provide redundant information that can be read after one of the codes has been rendered unreadable due to wear of the tool as taught by Schneider ([0132-0133], [0136]). Sekiya does not explicitly teach the second direction crosses the first direction, although this is implied by the orientation of the dress table 5 shown in fig 1 with the long side parallel to the Y direction, which would appear to orient the long side and bars of the dressing board in the Y direction which crosses the first direction. Furukawa further teaches a bar code (3) including a plurality of bars that extend in a second direction (horizontal as shown in the figures), wherein the second direction crosses a first direction (groove created by dicing extends in first direction (vertically) in region 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to orient the barcode of Sekiya such that the second direction crosses the first direction (the bars of the code cross the cutting direction of the blade) in order to allow the markings to remain identifiable after being cut as taught by Furukawa (see provided translation; last two paragraphs in description of first embodiment). 
Regarding claim 6, Sekiya, as modified, teaches all the limitations of claim 5 as described above. Sekiya further teaches a first dress table (5) that holds the dressing board (fig 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya, Schneider and Furukawa as applied to claim 6 above, and further in view of Tanaka et al (JP 2011-016175, cited by applicant, see provided machine translation).
Regarding claim 7, Sekiya, as modified, teaches all the limitations of claim 6 as described above. Sekiya does not teach a second cutting unit or a second dress table. Tanaka teaches a cutting apparatus including a first cutting unit (46a) and a first dress table (50) in addition to a second cutting unit (46b) that cuts a workpiece held by a chuck table (34) by a second cutting blade (463b) and a second dress table (5b) that holds a second dressing board (6b) used when dressing of the second cutting blade is carried out ([0020]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a second cutting unit, second cutting blade, second dress table and second dressing board in the cutting apparatus of Sekiya in order to improve efficiency of the cutting and dressing process as taught by Tanaka ([0009]).
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed orientation of the barcode relative to the cutting direction. However, as detailed above, this limitation is implied by Sekiya and is explicitly disclosed and rendered obvious by Furukawa. Applicant further argues that Sekiya does not suggest using the dressing board a second time. However, as Sekiya clearly teaches structure capable of creating multiple grooves through the indexing and feeding of the blade (described [0013], [0015], [0021]), Sekiya discloses this intended use limitation. The described forming of a plurality of grooves does not limit the structure of the claimed cutting apparatus. 
In response to applicant's argument that Schneider is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Schneider is pertinent to the particular problem with which the applicant was concerned, which is maintaining readability of tool properties after an identifying mark is destroyed during use. Schneider describes using multiple codes for exactly this purpose ([0132]). Applicant further argues that Schneider does not disclose the claimed space between the codes extending in the first direction or specifically a bar code and a two-dimensional code with the claimed spacing. However, Schneider does teach multiple codes can be arranged over the working surface of the tool and explicitly describes the use of two different types of code, including a bar code and two-dimensional code ([0019], [0135-136]). When applied to the dressing board of Sekiya, this renders obvious the placement of at least a two-dimensional code spaced from the bar code in any direction including the first direction. Additionally, applicant has provided no showing that the direction or specific orientation of one code relative to the other has any particular importance or function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723